IN THE COURT OF APPEALS OF TENNESSEE, WESTERN SECTION
                                 AT JACKSON
            _______________________________________________________

                                    )
LOIS SMITH and CECIL SMITH,         )     Henderson County Chancery Court
                                    )     No. 7166
   Appellants,                      )
                                    )
VS.                                 )     C. A. NO. 02A01-9608-CH-00193
                                    )
BETHEL MARIE (SMITH)                )
SCHNEIDER,

   Appellee,
                                    )
                                    )
                                    )
                                                            FILED
                                                      Dec. 11, 1996
                                    )
VS.                                 )                Cecil Crowson, Jr.
                                    )                 Appellate Court Clerk
ROGER ALLEN SMITH,                  )
                                    )
   Appellee.                        )
______________________________________________________________________________

From the Chancery Court of Henderson County at Lexington.
Honorable Joe C. Morris, Chancellor



Lloyd R. Tatum,
TATUM & TATUM, Henderson, Tennessee
Attorney for Appellants.




OPINION FILED:

AFFIRMED AND REMANDED


                                         FARMER, J.



CRAWFORD, P.J., W.S : (Concurs)
LILLARD, J. : (Concurs)
                 Lois Smith and Cecil Smith appeal from the trial court’s denial of their petition

seeking visitation rights with their grandson, Jonathon Allen Smith, pursuant to T.C.A. § 36-6-301.1

The appellants are the parents of Roger Allen Smith whose marriage to Bethel Marie Smith (now

Schneider) ended in divorce in April 1990. Jonathon Allen Smith was born to that marriage and was

age 7 at the time of the hearing which is the subject of this appeal. Custody of Jonathon was

awarded to his mother.



                 According to the statement of the evidence, Lois Smith testified that she visited

weekly with Jonathon until the summer of 1994 when Jonathon’s mother “just said I couldn’t see

him” with no explanation given. She further testified that Cecil Smith is the child’s only living

grandfather and he and Jonathon have a good relationship. They live about 20 miles from Jonathon

and his mother and Jonathon enjoys fishing in the pond on their property and visiting with another

grandson, age 12.



                 Appellants contend that the trial court erred in relying upon our supreme court’s

rulings in Hawk v. Hawk, 855 S.W.2d 573 (Tenn. 1993) and Simmons v. Simmons, 900 S.W.2d 682

(Tenn. 1995). They contend that in Hawk the court merely held that the application of the statute

was unconstitutional where married parents, whose fitness as parents is unchallenged, object to the

grandparent visitation. It is their contention that the test to be applied in this case should be what

is in the best interest of the child. We disagree. Hawk concluded that “Tennessee’s historically

strong protection of parental rights and the reasoning of federal constitutional cases convince us that

parental rights constitute a fundamental liberty interest under Article I, Section 8 of the Tennessee

Constitution.” Hawk held T.C.A. § 36-6-301 to be an unconstitutional invasion of parents’ privacy

rights as afforded under the Tennessee Constitution when applied to the facts presented. That case

involved a petition for grandparental visitation filed by the paternal grandparents against married

parents who had maintained continuous custody of their children and whose fitness as parents went

unchallenged. Hawk, 855 S.W.2d at 577, 582. Hawk determined that the parents possessed a


       1
           The petition was filed in accordance with T.C.A. § 36-6-301 which states:

       Grandparents’ visitation rights. -- (a) The natural or legal grandparents of an
       unmarried minor child may be granted reasonable visitation rights to the child
       during such child’s minority by a court of competent jurisdiction upon a finding
       that such visitation rights would be in the best interests of the minor child.
constitutional right of privacy in parenting decisions not subject to interference from the state absent

a showing of “substantial harm” to a child’s welfare. Id. at 577. Hawk reasoned that there was no

compelling state interest justifying interference with such right of parents absent this showing. Id.

at 582. Hawk stated that without a showing of substantial harm to the child, “a court may not

constitutionally impose its own subjective notions of the ‘best interest of the child’ when an intact,

nuclear family with fit, married parents is involved.” Id. at 579. To this end, Hawk declined to

proceed with a “best interests of the child” analysis until and after the required showing of harm

which the court viewed as the “sole protection that parents have against pervasive state interference

in the parenting process.” Id. at 580-81. Moreover, Hawk refused to assume that the grandparent-

grandchild relationship always proves beneficial to the child as such assumption, “overlooks the

necessity of a threshold finding of harm before the state can intervene in the parent-child

relationship.” Id. at 581.



                Simmons v. Simmons involved a mother and adoptive father of a minor child who

sought to terminate the court ordered visitation privileges of the child’s paternal grandparents.

Simmons concluded that the record before it contained no evidence that a substantial danger of harm

threatened the child and, thus, found no compelling state interest justifying court intrusion upon the

natural mother’s and adoptive father’s rights as parents to preclude a relationship between their child

and the paternal grandparents. Simmons, 900 S.W.2d at 685.



                This court recently addressed grandparent visitation in Floyd v. McNeeley, No.

02A01-9408-CH-00187 (Tenn. App. July 5, 1995), wherein the natural father of the children died

and the paternal grandmother sought visitation. We stated:



                In view of the reasonings extended by our supreme court in Simmons
                and Hawk, we are convinced that [the mother’s] right to parent her
                children as she sees fit, including a decision regarding a relationship
                between them and their grandmother, is no less greater than the right
                afforded to the married natural parents under Hawk. We conclude
                that the rights afforded to the parents in Hawk extend equally to [the
                mother] despite the death of her children’s father and her subsequent
                remarriage. To this end, we do not view the breakup of the nuclear
                family, in and of itself, to constitute a substantial harm to a child
                sufficient to justify state interference with a fit parent’s decision to
                preclude a relationship between that child and his/her grandparents.
Floyd, slip op. at 5.



                In Nale v. Robertson, 871 S.W.2d 674 (Tenn. 1994), the court stated “the [plaintiffs’]

position that this court in Hawk limited the protection of parental rights to ‘an intact, nuclear family

with fit parents’ is untenable.” Nale, 871 S.W.2d at 680.



                We find no evidence in the record before us of substantial harm to the child.

Therefore, there is no compelling state interest sufficient to justify state interference with the right

of the child’s mother as a parent to prevent contact between her child and the paternal grandparents.



                While this court can fully appreciate the wants and desires of the petitioners in this

cause to continue their relationship with their grandson, we are governed by the law. We would,

however, encourage the mother on her own initiative to endorse a relationship between her son and

his grandparents if she determines that it would best serve the child.



                The judgment of the trial court is affirmed and the costs of this cause are taxed to the

appellants, for which execution may issue if necessary.



                                                       _______________________________
                                                       FARMER, J.



______________________________
CRAWFORD, P. J. (Concurs)



______________________________
LILLARD, J. (Concurs)